UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:July28, 2009 Commission File Number Exact name of registrants as specified in their charters, address of principal executive offices and registrants' telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 59-2449419 2-27612 FLORIDA POWER & LIGHT COMPANY 59-0247775 700 Universe Boulevard
